On consideration of the motion to reinstate this case, it is ordered that the same be denied, the want ot information by counsel that his client had procured letters of administration being no excuse for not making the latter a party at the proper time, it being the duty of the administrator to keep his counsel informed of all the facts necessary to the proper conduct of the cause in this court.Practice. Motion to reinstate.This.case came to the last term of the Supreme Court, and was continued to the present term upon a sugges*148tion of the death of the plaintiff in error. When it was called in its order at this term, no party plaintiff in error being made, the case was dismissed. Afterwards a motion to reinstate was made. It appeared from this motion that when the case was dismissed an administrator of the estate of the deceased plaintiff in error had qualified, which fact was then unknown to counsel for the plaintiff' in error.